DETAILED ACTION
This action is in response to an amendment filed 3/31/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 10, 12, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (U.S. 2012/0161126 A1) in view of Kim et al. (U.S. 2014/0048795 A1; “Kim”) and Miyairi et al. (U.S. 2015/0187823 A1; “Miyairi”).
Regarding claim 1, Yamazaki discloses a method comprising the steps of:
Forming a semiconductor layer (103, Fig. 3A) ([0066], “Al-Zn-based oxide”, [0089], [0092]);
Forming a gate insulating layer (104, Fig. 3B) over the semiconductor layer ([0166]);
Forming a gate electrode (105, Fig. 3B) which overlaps with part of the semiconductor layer ([0174]-[0175]).
Yet, Yamazaki does not disclose the following:
The gate insulating layer comprises an upper portion comprising a metal oxide layer;
Supplying a first element through the gate insulating layer to a region, in the semiconductor layer, which does not overlap with the gate electrode, wherein the first element is phosphorus, boron, magnesium, aluminum or silicon.
Regarding (a), Kim discloses a gate insulating layer comprising an upper portion comprising a metal oxide layer ([0046]; “aluminum oxide”).  This has the advantage of using a high dielectric constant material for the gate insulating layer which increases charge mobility and decreases threshold voltage of the device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Yamazaki with the gate insulating layer comprising an upper portion comprising a metal oxide layer, as taught by Kim, so as to increase charge mobility and decrease threshold voltage of the device.
Incorporating the metal (aluminum) oxide (Kim: [0046]) of Kim into Yamazaki, wherein the semiconductor layer may be an Al-Zn-based oxide (Yamazaki: [0092]), would result in the metal oxide layer containing two elements (aluminum and oxygen) that are the same as those of the semiconductor layer.
Regarding (b), Miyairi discloses supplying a first element through a gate insulating layer to a region, in a semiconductor layer, which does not overlap with the gate electrode, wherein the first element is phosphorus, boron, magnesium, aluminum or silicon ([0074]).  This has the advantage forming low resistance regions.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Yamazaki with supplying a first element through the gate insulating layer, as taught by Miyari, so as to form low resistance regions.
Regarding claim 7, Kim discloses the metal oxide comprises aluminum oxide ([0046]).
Regarding claim 8, Kim discloses the metal oxide comprises aluminum oxide ([0046]) and Yamazaki discloses the semiconductor layer comprises an aluminum-zinc-based oxide ([0092]).  Thus, the metal oxide and the semiconductor layers both comprise the same metal (aluminum) oxide.
Regarding claim 10, Yamazaki discloses the semiconductor layer comprises a metal oxide (103, Fig. 3A) ([0066], [0089], [0092]).
Regarding claim 2, Yamazaki discloses a method comprising the steps of:
Forming a semiconductor layer (103, Fig. 3A) ([0066], “Al-Zn-based oxide”, [0089], [0092]);
Forming a gate insulating layer (104, Fig. 3B) over the semiconductor layer ([0166]);
Forming a gate electrode (105, Fig. 3B) which overlaps with part of the semiconductor layer ([0174]-[0175]);
Processing the gate insulating layer (104, Fig. 4A) into an island shape after forming the gate electrode ([0199]).
Yet, Yamazaki does not disclose the following:
The gate insulating layer comprises an upper portion comprising a metal oxide layer;
Supplying a first element through the gate insulating layer to a region, in the semiconductor layer, which does not overlap with the gate electrode, wherein the first element is phosphorus, boron, magnesium, aluminum or silicon.
Regarding (a), Kim discloses a gate insulating layer comprising an upper portion comprising a metal oxide layer ([0046]; “aluminum oxide”).  This has the advantage of using a high dielectric constant material for the gate insulating layer which increases charge mobility and decreases threshold voltage of the device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Yamazaki with the gate insulating layer comprising an upper portion comprising a metal oxide layer, as taught by Kim, so as to increase charge mobility and decrease threshold voltage of the device.
Incorporating the metal (aluminum) oxide (Kim: [0046]) of Kim into Yamazaki, wherein the semiconductor layer may be an Al-Zn-based oxide (Yamazaki: [0092]), would result in the metal oxide layer containing two elements (aluminum and oxygen) that are the same as those of the semiconductor layer.
Regarding (b), Miyairi discloses supplying a first element through a gate insulating layer to a region, in a semiconductor layer, which does not overlap with the gate electrode, wherein the first element is phosphorus, boron, magnesium, aluminum or silicon ([0074]).  This has the advantage forming low resistance regions.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Yamazaki with supplying a first element through the gate insulating layer, as taught by Miyari, so as to form low resistance regions.
Regarding claim 12, Kim discloses the metal oxide comprises aluminum oxide ([0046]).
Regarding claim 14, Kim discloses the metal oxide comprises aluminum oxide ([0046]) and Yamazaki discloses the semiconductor layer comprises an aluminum-zinc-based oxide ([0092]).  Thus, the metal oxide and the semiconductor layers both comprise the same metal (aluminum) oxide.
Regarding claim 18, Yamazaki discloses the semiconductor layer comprises a metal oxide (103, Fig. 3A) ([0066], [0089], [0092]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (U.S. 2012/0161126 A1) as modified by Kim et al. (U.S. 2014/0048795 A1; “Kim”) and Miyairi et al. (U.S. 2015/0187823 A1; “Miyairi”) as applied to claim 2 above, and further in view of Zuo et al. (U.S. 2016/0247823 A1; “Zuo”).
Regarding claim 6, Yamazaki, Kim, and Miyairi disclose processing the gate insulating layer (Yamazaki: 104, Fig. 4A) into an island shape (Yamazaki: [0199]) but do not disclose it is by wet etching.  However, Zuo discloses processing a gate insulating layer by wet etching ([0138]).  Wet etching has the advantage of having a relatively high etch rate as compared to other etch processes.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Yamazaki, Kim, and Miyairi with processing the gate insulating layer into an island shape by wet etching, as taught by Zuo, so as to reduce processing time.
Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (U.S. 2012/0161126 A1) as modified by Kim et al. (U.S. 2014/0048795 A1; “Kim”) and Miyairi et al. (U.S. 2015/0187823 A1; “Miyairi”) as applied to claims 1 and 2 above, and further in view of Endo et al. (U.S. 2011/0284844; “Endo”).
Regarding claims 9 and 16, Yamazaki, Kim, and Miyairi disclose a [second] heat treatment after forming the gate electrode (Yamazaki: [0189]) but do not disclose a [first] heat treatment before the step of forming the gate electrode.  However, Endo discloses a first heat treatment before a step of forming a gate electrode ([0090]-[0092]).  This has the advantage of supplying oxygen to the oxide semiconductor and reducing defects in the gate insulating layer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Yamazaki, Kim, and Miyairi with processing the gate insulating layer into an island shape, as taught by Zuo, so as to improve device performance and reliability.  
Regarding the limitation that the second heat treatment is performed at a temperature lower than that of the first heat treatment, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a second heat treatment temperature less than that of the first heat treatment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 3-5, 11, 13, 15, 17, and 19 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6-10, 12, 14, 16, and 18 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                         6/22/2022